Title: To Alexander Hamilton from Nanning J. Visscher, 27 August 1799
From: Visscher, Nanning J.
To: Hamilton, Alexander


          
            Sir,
            Fort Niagara Augt. 27. 1799
          
          After more than seven years service, during which period I have been indulged with a furlough of three months only, I take the liberty to request that I may be permitted to visit my friends at Albany and New York. In answer to my Letter to the Honble. the Secretary of War on this subject I beg leave to recite an extract—“War Department December 29. 1798. It will give me great satisfaction to indulge you with a furlough as soon as it is in my power to relieve you”
          I believe Sir, that my request will not be deemed an improper one, and flatter myself that it will be favorably received.
          I have the honor to remain respectfully Sir, Yr. very Obt. Sert.
          
            N J Visscher Lieut.
            2nd. Regt. of Infantry
          
          Major Genl. Hamilton
        